DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in response to Application filed on 06/11/2019.
Claims 1-20 are pending.

Information Disclosure Statement

The Information Disclosure Statement (IDS) filed by Applicant on 06/11/2019 has been considered.  A copy of the considered IDS as initialed, signed and dated by Examiner is enclosed with this Office action.

Remarks

Regarding claim 1, claim 1 recites a method comprising a series of steps performed with a processor, which is directed to a process (i.e., a statutory category of invention).  In addition, claim 1 reciting a method/technique for implementing automatic visualization and explanation of feature learning output for predictive modelling is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 1 as well as its dependent claims 2-7 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 8, claim 8 recites a system comprising one or more computers (i.e., hardware components), which is directed to a machine (i.e., a statutory category of invention).  In addition, claim 8 reciting a method/technique for implementing automatic visualization and explanation of feature learning output for predictive modelling is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 8 as well as its dependent claims 9-14 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 15, claim 15 recites a computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code, which is directed to an article of manufacture (i.e., a statutory category of invention).  In addition, claim 15 reciting a method/technique for implementing automatic visualization and explanation of feature learning output for predictive modelling is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 15 as well as its dependent claims 16-20 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 6, 8-11, 13, 15-17 and 19 (effective filing date 06/11/2019) are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (“One button machine for automating feature engineering in relational databases”, published date 06/01/2017), and further in view of Takada et al. (U.S. Publication No. 2018/0260726, Publication date 09/13/2018).

As to claim 1, Lam et al. teaches:
“A method, by a processor, for implementing automatic visualization and explanation of feature learning output for predictive modelling in a computing environment” (see Lam et al., Abstract in page 1 for One Button Machine, which automates feature discovery/learning in relational databases), comprising:
“assigning a degree of importance score to one or more features from a relational database according to a machine learning model” (see Lam et al., page 8, TABLE 5 and section D for assigning each extracted feature with an importance value for Outbrain click prediction (i.e., a machine learning model)); and
“generating a visualization graph of one or more join paths and the one or more features” (see Lam et al., Fig. 2 in page 3 is an example of visualization graph of one or more join paths (i.e., links between nodes) and features (e.g., “TrainID”, “StationID”, etc.); also see Fig. 4a-c in page 8).
However, Lam et al. does not explicitly teach a visualization graph with join paths and one or more features with its weight/score/value with respect to a target variable as recited as follows:
“generating a visualization graph of one or more join paths and the one or more features with the degree of importance score to predict a target variable”.
On the other hand, Takada et al. teaches a visualization graph with join paths and one or more features with its weight/score/value with respect to a target variable as equivalently recited as follows:
“generating a visualization graph of one or more join paths and the one or more features with the degree of importance score to predict a target variable” (see Takada et al., Fig. 9, [0030] and [0090] for a graph of nodes including importance characteristic value (i.e., target variable) and features (i.e., explanatory variables), wherein links/relationships between nodes represent join paths as recited, and feature nodes of different sizes represent features with its influence/importance degree related to target variable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Takada et al.'s teaching to Lam et al.’s system by implementing feature of representing/visualizing features along with its importance degree with respect to a prediction (i.e., a target variable) on the entity graph.  Ordinarily skilled artisan would have been motivated to do so to provide Lam et al.’s system with an effective way to present the influence/importance of each feature to a prediction or a target variable since using a graph is well-used and well-known in the art to present/visualize the relationship and/or interaction between entities/elements.  In addition, both of the references (Lam et al. and Takada et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using graphs to present relationships (i.e., join paths) between features/components.  This close relation between both of the references highly suggests an expectation of success when combined.
 
As to claim 2, this claim is rejected based on the same reason as claim 1 and is similarly rejected including the following:
Lam et al. as modified by Takada et al. teaches:
“further including training the machine learning model using the one or more features of the relational database” (see Lam et al., page 1, first column, second paragraph under Introduction section, for disclosure that feature engineering prepares/provides inputs (e.g., extracted features) to machine learning models (e.g., training); also see first paragraph under Methodology section for using data extracted from the main table (i.e., relational database) to train a machine learning model for predicting its target value).

As to claim 3, this claim is rejected based on the same reason as claim 1 and is similarly rejected including the following:
Lam et al. as modified by Takada et al. teaches:
“further including extracting the one or more features from the relational database having one or more tables based on the one or more join paths” (see Lam et al., page 4, firs column, under Data Collection section for collecting/extracting data by following joining paths which connect tables in a database; also see page 5, second column, under Data transformation for obtaining features by applying a transformation function on the collected data).

As to claim 4, this claim is rejected based on the same reason as claim 1 and is similarly rejected including the following:
Lam et al. as modified by Takada et al. teaches:
“further including aggregating each of the one or more features for the one or more join paths according to the degree of importance score” (see Lam et al., page 5, first column, third paragraph for disclosure of GroupBy operation, which aggregates all the runs to extract features (e.g., the total number of roadworks); also see page 4, first column, under Data collection section, Example 2 for obtaining historical delay series/aggregate).

As to claim 6, this claim is rejected based on the same reason as claim 1 and is similarly rejected including the following:
Lam et al. as modified by Takada et al. teaches:
“further including generating the visualization graph depicting the one or more features with the degree of importance relating to the one or more join paths, table columns, and transformation operations that create the one or more features” (see Lam et al., Fig. 2 for an entity graph depicting the one or more attributes/features (e.g., “StationID”, “TrainID”, etc.) relating to connection/path, database tables/columns; also see page 5, second column for a table of data types and transformation functions; also see Takada et al., Fig. 9 and [0090] for a graph depicting relation between features (i.e., explanatory variable) and its influence degree to the target variable based on the size of the node of each feature).

 As to claim 8, Lam et al. teaches:
“A system for implementing automatic visualization and explanation of feature learning output for predictive modelling in a computing environment” (see Lam et al., Abstract in page 1 for One Button Machine, which automates feature discovery/learning in relational databases), comprising:
“one or more computers with executable instructions that when executed cause the system to” (see Lam et al., page 7, first column, second paragraph for running OneBM on 12 machines, wherein every machine has 92 GBs of memory and 12 cores):
“assign a degree of importance score to one or more features from a relational database according to a machine learning model” (see Lam et al., page 8, TABLE 5 and section D for assigning each extracted feature with an importance value for Outbrain click prediction (i.e., a machine learning model)); and
“generate a visualization graph of one or more join paths and the one or more features” (see Lam et al., Fig. 2 in page 3 is an example of visualization graph of one or more join paths (i.e., links between nodes) and features (e.g., “TrainID”, “StationID”, etc.); also see Fig. 4a-c in page 8).
However, Lam et al. does not explicitly teach a visualization graph with join paths and one or more features with its weight/score/value with respect to a target variable as recited as follows:
“generate a visualization graph of one or more join paths and the one or more features with the degree of importance score to predict a target variable.”.
On the other hand, Takada et al. teaches a visualization graph with join paths and one or more features with its weight/score/value with respect to a target variable as equivalently recited as follows:
“generate a visualization graph of one or more join paths and the one or more features with the degree of importance score to predict a target variable.” (see Takada et al., Fig. 9, [0030] and [0090] for a graph of nodes including importance characteristic value (i.e., target variable) and features (i.e., explanatory variables), wherein links/relationships between nodes represent join paths as recited, and feature nodes of different sizes represent features with its influence/importance degree related to target variable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Takada et al.'s teaching to Lam et al.’s system by implementing feature of representing/visualizing features along with its importance degree with respect to a prediction (i.e., a target variable) on the entity graph.  Ordinarily skilled artisan would have been motivated to do so to provide Lam et al.’s system with an effective way to present the influence/importance of each feature to a prediction or a target variable since using a graph is well-used and well-known in the art to present/visualize the relationship and/or interaction between entities/elements.  In addition, both of the references (Lam et al. and Takada et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using graphs to present relationships (i.e., join paths) between features/components.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 9, this claim is rejected based on the same reason as claim 8 and is similarly rejected including the following:
Lam et al. as modified by Takada et al. teaches:
“wherein the executable instructions that when executed cause the system to train the machine learning model using the one or more features of the relational database” (see Lam et al., page 1, first column, second paragraph under Introduction section, for disclosure that feature engineering prepares/provides inputs (e.g., extracted features) to machine learning models (e.g., training) ; also see first paragraph under Methodology section for using data extracted from the main table (i.e., relational database) to train a machine learning model for predicting its target value).

As to claim 10, this claim is rejected based on the same reason as claim 8 and is similarly rejected including the following:
Lam et al. as modified by Takada et al. teaches:
“wherein the executable instructions that when executed cause the system to extract the one or more features from the relational database having one or more tables based on the one or more join paths” (see Lam et al., page 4, firs column, under Data Collection section for collecting/extracting data by following joining paths which connect tables in a database; also see page 5, second column, under Data transformation for obtaining features by applying a transformation function on the collected data).

As to claim 11, this claim is rejected based on the same reason as claim 8 and is similarly rejected including the following:
Lam et al. as modified by Takada et al. teaches:
“wherein the executable instructions that when executed cause the system to aggregate each of the one or more features for the one or more join paths according to the degree of importance score” (see Lam et al., page 5, first column, third paragraph for disclosure of GroupBy operation, which aggregates all the runs to extract features (e.g., the total number of roadworks); also see page 4, first column, under Data collection section, Example 2 for obtaining historical delay series/aggregate).

As to claim 13, this claim is rejected based on the same reason as claim 8 and is similarly rejected including the following:
Lam et al. as modified by Takada et al. teaches:
“wherein the executable instructions that when executed cause the system to generate the visualization graph depicting the one or more features with the degree of importance relating to the one or more join paths, table columns, and transformation operations that create the one or more features” (see Lam et al., Fig. 2 for an entity graph depicting the one or more attributes/features (e.g., “StationID”, “TrainID”, etc.) relating to connection/path, database tables/columns; also see page 5, second column for a table of data types and transformation functions; also see Takada et al., Fig. 9 and [0090] for a graph depicting relation between features (i.e., explanatory variable) and its influence degree to the target variable based on the size of the node of each feature).

As to claim 15, Lam et al. teaches:
“A computer program product for, by a processor, implementing automatic visualization and explanation of feature learning output for predictive modelling in a computing environment, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein” (see Lam et al., Abstract in page 1 for One Button Machine, which automates feature discovery/learning in relational databases, also see Lam et al., page 7, first column, second paragraph for running OneBM on 12 machines, wherein every machine has 92 GBs of memory and 12 cores), the computer-readable program code portions comprising:
“an executable portion that assigns a degree of importance score to one or more features from a relational database according to a machine learning model” (see Lam et al., page 8, TABLE 5 and section D for assigning each extracted feature with an importance value for Outbrain click prediction (i.e., a machine learning model)); and
“an executable portion that generates a visualization graph of one or more join paths and the one or more features” (see Lam et al., Fig. 2 in page 3 is an example of visualization graph of one or more join paths (i.e., links between nodes) and features (e.g., “TrainID”, “StationID”, etc.); also see Fig. 4a-c in page 8).
However, Lam et al. does not explicitly teach a visualization graph with join paths and one or more features with its weight/score/value with respect to a target variable as recited as follows:
“an executable portion that generates a visualization graph of one or more join paths and the one or more features with the degree of importance score to predict a target variable”.
On the other hand, Takada et al. teaches a visualization graph with join paths and one or more features with its weight/score/value with respect to a target variable as equivalently recited as follows:
“an executable portion that generates a visualization graph of one or more join paths and the one or more features with the degree of importance score to predict a target variable” (see Takada et al., Fig. 9, [0030] and [0090] for a graph of nodes including importance characteristic value (i.e., target variable) and features (i.e., explanatory variables), wherein links/relationships between nodes represent join paths as recited, and feature nodes of different sizes represent features with its influence/importance degree related to target variable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Takada et al.'s teaching to Lam et al.’s system by implementing feature of representing/visualizing features along with its importance degree with respect to a prediction (i.e., a target variable) on the entity graph.  Ordinarily skilled artisan would have been motivated to do so to provide Lam et al.’s system with an effective way to present the influence/importance of each feature to a prediction or a target variable since using a graph is well-used and well-known in the art to present/visualize the relationship and/or interaction between entities/elements.  In addition, both of the references (Lam et al. and Takada et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using graphs to present relationships (i.e., join paths) between features/components.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 16, this claim is rejected based on the same reason as claim 15 and is similarly rejected including the following:
Lam et al. as modified by Takada et al. teaches:
“further including an executable portion that trains the machine learning model using the one or more features of the relational database” (see Lam et al., page 1, first column, second paragraph under Introduction section, for disclosure that feature engineering prepares/provides inputs (e.g., extracted features) to machine learning models (e.g., training) ; also see first paragraph under Methodology section for using data extracted from the main table (i.e., relational database) to train a machine learning model for predicting its target value).

As to claim 17, this claim is rejected based on the same reason as claim 15 and is similarly rejected including the following:
Lam et al. as modified by Takada et al. teaches:
“extracts the one or more features from the relational database having one or more tables based on the one or more join paths” (see Lam et al., page 4, firs column, under Data Collection section for collecting/extracting data by following joining paths which connect tables in a database; also see page 5, second column, under Data transformation for obtaining features by applying a transformation function on the collected data); and
“aggregates each of the one or more features for the one or more join paths according to the degree of importance score” (see Lam et al., page 5, first column, third paragraph for disclosure of GroupBy operation, which aggregates all the runs to extract features (e.g., the total number of roadworks); also see page 4, first column, under Data collection section, Example 2 for obtaining historical delay series/aggregate).

As to claim 19, this claim is rejected based on the same reason as claim 8 and is similarly rejected including the following:
Lam et al. as modified by Takada et al. teaches:
“further including an executable portion that generates the visualization graph depicting the one or more features with the degree of importance relating to the one or more join paths, table columns, and transformation operations that create the one or more features” (see Lam et al., Fig. 2 for an entity graph depicting the one or more attributes/features (e.g., “StationID”, “TrainID”, etc.) relating to connection/path, database tables/columns; also see page 5, second column for a table of data types and transformation functions; also see Takada et al., Fig. 9 and [0090] for a graph depicting relation between features (i.e., explanatory variable) and its influence degree to the target variable based on the size of the node of each feature).

Claims 5, 12 and 18 (effective filing date 06/11/2019) are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (“One button machine for automating feature engineering in relational databases”, published date 06/01/2017), in view of Takada et al. (U.S. Publication No. 2018/0260726, Publication date 09/13/2018), and further in view of Mehta et al. (U.S. Patent No. 10,719,736, effectively filed date 04/02/2019).

As to claims 5, 12 and 18, Lam et al. as modified by Takada et al. teaches all limitations as recited in claims 1, 8 and 15 respectively.
However, Lam et al. as modified by Takada et al. does not explicit teach a feature of providing an explanation of the one or more features by performing a natural language processing (NLP) operation on the one or more features as similarly recited in claims 5, 12 and 18.
On the other hand, Mehta et al. teaches a feature of providing an explanation of the one or more features by performing a natural language processing (NLP) operation on the one or more features (see Mehta et al., [column 15, lines 15-25] for determining/providing a semantic meaning of a candidate feature by performing natural language processing on data associated with the candidate feature wherein a semantic meaning of a feature can be interpreted as an explanation of the feature as recited). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mehta et al.'s teaching to Lam et al.’s system (as modified by Takada et al.) by implementing a feature of providing an explanation of a feature by performing NLP on the feature since NLP is well-known and well-used in the art for providing insight to text features.  Ordinarily skilled artisan would have been motivated to do so to provide Lam et al.’s system with an effective way to identify and understand the extracted features.  

Claims 7, 14 and 20 (effective filing date 06/11/2019) are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (“One button machine for automating feature engineering in relational databases”, published date 06/01/2017), in view of Takada et al. (U.S. Publication No. 2018/0260726, Publication date 09/13/2018), and further in view of Buesser et al. (U.S. Publication No. 2019/0095515, Publication date 03/28/2019).

As to claims 7, 14 and 20, Lam et al. as modified by Takada et al. teaches all limitations as recited in claims 1, 8 and 15 respectively.
In addition, Lam et al. as modified by Takada et al. teaches traversing the entity graph to collect data and transforming the collected data to extract features (see Lam et al., page 4, last paragraph of the first column for collecting data by traversing the entity graph traversal, and see page 5, the second column under Data transformation for obtaining/extracting features by applying a transformation function on the collected data).
However, Lam et al. as modified by Takada et al. does not explicitly teach steps for extracting/collecting features as follows:
“joining a first table and a second table based on an edge between the first table and the second table defined by an entity graph, wherein a resulting joined table is connected by a column of data, wherein the entity graph is traversed to a depth based on a selected criterion”;
“using the resulting joined table as an input into one or more neural network operations that transform the resulting joined table to the one or more features to predict the target variable”; and
“collecting the one or more features extracted from the first table and the second table by traversing the entity graph”.
On the other hand, Buesser et al. explicitly teaches steps for extracting/collecting features as follows:
“joining a first table and a second table based on an edge between the first table and the second table defined by an entity graph, wherein a resulting joined table is connected by a column of data, wherein the entity graph is traversed to a depth based on a selected criterion” (see Buesser et al., Fig. 9, step 904 for joining a first table and a second table to create a resulting joined table; also see [0057] for traversing the entity graph to a predetermined depth specified/selected in input received by the system) ;
“using the resulting joined table as an input into one or more neural network operations that transform the resulting joined table to the one or more features to predict the target variable” (see Buesser et al., Fig. 9, step 906 for inputting the resulting joined table into one or more neural network operations to obtain features to predict a target variable); and
“collecting the one or more features extracted from the first table and the second table by traversing the entity graph” (see Buesser et al., [0057] and [0065] for traversing the entity graph to collected data from which features can be learned/extracted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Buesser et al.'s teaching to Lam et al.’s system (as modified by Takada et al.) by implementing a feature/process of extracting features from tables of relational database using one or more neural networks.  Ordinarily skilled artisan would have been motivated to do so to provide Lam et al.’s system with an effective way to learn and extract features from relational database using neural networks.  In addition, both of the references (Lam et al. and Buesser et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, providing a system for automating feature engineering in relational database.  This close relation between both of the references highly suggests an expectation of success when combined.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164